[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
It has come to this Court's attention that plaintiffs Marjorie Thurman and the Medina County Child Support Enforcement Agency were incorrectly identified as the appellees and defendant William Thurman was incorrectly identified as the appellant in the decision that was issued on May 13, 1999. As such, the case caption and the first paragraph of the May 13, 1999 decision shall be amended to indicate that plaintiffs Marjorie Thurman and the Medina County Child Support Enforcement Agency are the appellants and defendant William Thurman is the appellee.
Additionally, subsequent to the filing of the briefs herein, Marjorie Thurman's attorney, Mary R. Kovack, moved her offices to 225 South Broadway, Medina, Ohio 44256. Accordingly, a copy of the decision in the instant appeal will be forwarded to that address. ___________________________ Donna J. Carr   Judge
  ___________________________ Lynn C. Slaby Judge
  ___________________________ William R. Baird Judge
  cc:  Mary R. Kovack, Attorney at Law, 225 South Broadway, Medina, Ohio  44256.
  Denise Herron Weingart, Assistant County Prosecuting Attorney, 60 Public Square, Medina, Ohio  44256.
  Richard A. Myers, Jr., Attorney at Law, 10800 Pearl Road, Suite B-1, Strongsville, Ohio  44136-3304.